Te THe UntreD STATes DiIsTAICT Couet
Fok THe Mippce DISTRICT OF NORTH CAROLIVA

File Ne. 'r1a@cvie By

 

 

12 Amo
Anton THURMAN Mc ASAD. Nortice Of APPEAL

La

€ fa fat MAR REGUEST FoR CoueT

 

 

 

 

 

o us. :
\< B AY REViEW Of THE SUFFICE WCY
We ro /
LWere PATH HEALTH CHRE, e 2 OF Crvel me. ViIgcvia zy

 

Fite Aare 3 ComplLaiwtT in PARTS

 

 

/ HE é

 

 

 

 

 

 

Magistrate , n “strre aa
Tied. ne | ‘nts (a
we Crverl Aetieon [H19CV 1034 Anton THURMAN MtAL. TEL

 

 

VY Wedt PATH of ah; aS 2Q kre se. plantile,
TssuE PRESENTED a

 

int _stetiog teat

 

prultyple Uehanten 6) , iV t

 

9242 meatal peal ths nedic re haauia as Zy pera.

 

who ficescci bed the iacdie sine

 

The_psychiatrist
gs well Qs Le Medial Seg net ee Be

 

 

buch ee aad

 

fom the complaint when char Wolabieas and acts

£ facra_resulted trem the direct dlabbecarkenes aad

 

 

aah Maren dt Treatmtar by the lft dtrdeae/ OL the

 

Super VISOr or policy. CF sate ace dacumeats Showing

 

ange. > of ZY Pe xc and OsSLE jation taith Diabetes)

 

 

 

Case 1:19-cv-01034-CCE-LPA Document 12 Filed 08/03/20 Page 1of5
 

 

STaTrémend._ ge THE CLraim

 

q rnent2 | healtA_medicine hame) Zy prexq for

 

+i8 Cause of Preis, although this thedcias =a

 

Leas apyproued by EDA saleley Loaly br bipolar

 

 

tsorder~ and a a al

thre Plamnul LAS £70 Jer Aragrased teith_siet evel

 

 

wd any p_flast_ac are sen F hela er sgiapert

Vleelth theo ove aiadecinn ‘5 hoon very well th the rneatel

 

Dagon within ly 4 hac aemaun 2 tn ney ates

 

ie A ae anal

 

fps sam a5 2 2, 2045

 

—_ Fe xp Cx Bec rence Serious side-e Frects from —
MY?

 

© saa Such 4S Laypeentylpomaie,, frome
(inatiaa, blicly v/s isin aad Catastrophic weight

 

loss,

 

Lishin fhe place LL became Coacecced) Gur _

 

vtherc neu health, rssu0e flak seemed 70 be =

 

le Yhe /Veatal Healt, Pecfor wos

 

 

———f

westioned about Men beatin ath hy al —

rious yes Qqn0 even LQQB!e STA Lhat AG es

 

 

SO (ae Hat th v y 4A 1G eC 9g O pias

 

such healt, pcoblem was shin fs none.
As time continued , the yalambite | fess ovec

 

 

 

 

bO founds 10 a matter ak senitdas Qn) tuas not

Case 1:19-cv-01034-CCE-LPA Document 12 Filed 08/03/20 Page 2 of 5
3

 

 

Admiaster some th ‘9 4s_simple_as a Ongeo —
stick oc bleed) tee 72 adleess the abyrously —

 

LeGr Cc lassic symptams of diabetes that

 

 

ny] yea froner a hue med cel Feld sheuld have
elearl, SOC.

 

Thé Dsctog analere the fistats 6 rzecicime

 

 

lPincte Ag Nofced the high iE lead Gl Uceése read (ag.

 

Me freuec wotacened the fale:atr tk of —-

 

haven. phat he: subected me fo. Mat dbinehely

 

 

utaseighed any positive cemedy to my Frsb

 

 

eae
Dace dana pi te Soest he Aho
ware , Me on€ ah “ell beth moncfec

 

 

my mantel a_i aay

 

ee
4 clea- phat va enact - fer miu heal and

 

Lhe it Z accepted freemen’ foam the

 

 

Mental hed lta dectarcand_ceguertedcxtsice
Ln

(c l err and

 

 

Koco) te Other be . fed ky "De. Cunawagbas

 

 

 

 

 

cC Not be treated Or TisD. Sinew (Nacch, 22099
COvID- [9 SuctA es ly Xx AMO ¥ Arik y

LA 00 Pet {XA °C) 2 MOormou and no

  

     
  

r Patth tira ent,

. “ a right to tes. free Com hac,

 

 

 

 

adger, Yinkichveness ana pnenaea ey z

 

 

dS cleacly denjod me tel hec | Lh cace 4 we UDactn

loud, Yne hacEal aad damaging acts of she dace
Case 1:19-cv- 7-01034- CCE-LPA Documenti2 Filed 08/03/20 Page 3of5

 

 

 
 

FieaqumeNT -

 

 

 

 

The jpalacath DFE Sit hatin csi atest

elon ~winletans

 

HIG, Capital Eq (ce a

 

 

Sere ee ona

2 Norma |

 

Netermin

 

widatons iA each ics roe the ‘rn

 

| , ‘ i 2

 

a vViclafhan oe He USA. 7th Amendmest far +he

 

 

 

i? of Med ‘> Secide and fact And pst

 

 

 

 

Stage \whether

Were fonintertiong| arc — the «, u

 

 

lear doliberateness and has Caused) He phintfF

 

 

 

 

 

 

‘ond Mrawead

 

ao cwillu Brrminten ble. Oc théic Coles’ m such

 

 

we
Crucial wielative acts ‘

 

 

 

 

 

—e ee

 

Case 1:19-cv-01034-CCE-LPA Document 12 Filed 08/03/20 Page 4of5
 

Reiter

 

 

 

The plauti’ gsk vhre Fypea(s Court Yo canduct_

 

iQ (ee sone bly tae’ plenty fe vieu) sk
Sfae. subbcrency 2 the cdrmplent and ____

 

 

Clerms against Dr. Scott ee

bh sehuat, litel|peth Hea [fb Care

 

 

 

x (Ata se “cod Mat She opel fe Lane

 

 

ot ie Pte

 

yan _alrerney @ oF fac) and Sak Gd nd

 

of Lhe fUatotr” Lo the Atahes ee NILE)
CE heightened jalea ditg at tbr Ment,

 

s roe = ‘XA Jig Mt haa o nh FF i bye j oe

 

aSorze ble , Obert all eH the

 

 

ZL

 

[ec 2S 1G, Ae cle Fe

     

 

 

 

taj Paka /pucmean We Allistery declace

 

 

under flenalty of Pecjucy Haat all Stetearcate —
7

a a <

 

accurare and wtbaté toteot ve fnenae Any

 

 

 

r& the napoed idiuchaal, to delay any Cauct pracends

 
 

 

 

Thank You. Fees y a te My -

 

#383765 Anton Chaeman Peli Ker

 

 

OF as Qa l=L_

 

 

 

Case 1:19-cv-01034-CCE-LPA Document 12 1G ew TO 08/03/20 Page mars
